Citation Nr: 1409674	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-23 244A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable prior to April 8, 2013, and 20 percent thereafter.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA claims file includes a November 2013 rating decision that granted multiple VA disability benefits claims, resulting in a 100 percent combined schedular rating and other VA benefits.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1966 to March 1968 and from October 1969 to April 1988.

2.  On February 20, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
J. W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


